Title: From John Adams to William Churchill Houston, 17 September 1780
From: Adams, John
To: Houston, William Churchill


     
      Sir
      Amsterdam Septr. 17. 1780
     
     Last night Mr. Dana arrived here, from Paris and brought me your Favour of the 11. of July. You cannot imagine, Sir how much Pleasure, this Letter gave me. I shall make a good Use of this and every other authentic Information, in order to prevent the unfavourable Impressions, you are aware of. It has been my greatest Affliction Since I have been in Europe that I have had so seldom Letters from my friends, or Intelligence from America of any Kind. That Business which is every Bodeys, is never done. Most of the Letters I receive tell me, “you will be so fully informed, both officially, and by your other Friends, that I shall not trouble you with public Affairs.” And thus it is that I learn, nothing. My Friend Lovel, indeed remembers me, now and then, and considering his indefatigable Labours in other Things, is very good. Heaven reward him for his Virtues, Exertions and sufferings! And Earth too Say I!
     General Greens Report, of Kniphausens Exploit is much admired in Europe. Yet I am almost wicked enough to wish that even my friend Green had been beaten, because his defeat would have insured the Captivity of Kniphausen and all his Banditti.
     
     The late Accounts from America, from all Quarters, have had a good Effect in Europe. And the Capture of 55 ships at once by the combined Fleets of France and Spain, with the Captures by Don Barcelo and that of the Quebec Fleet, have cast down the English Cause to such a degree, as to put them upon the compassionate List, even with some who detest their Tyranny.
     You will not mistake this for a Promise or an Hope of Peace. This cannot be. The Heads of a King and Ministers is at Stake, in the negotiation for Peace, at least they Suspect so. The new Parliament, will not alter the System, unless it should make it more insidious.
     As to Money, I can promise nothing but my Utmost Exertions to procure it. It is lucky that I had been here 4 or 5 Weeks before my Commission arrived, because I have had an opportunity to reconnoitre the Country.
     Mr. Searle, shall have every Attention and Assistance, from me that may be in my Power.
     I most earnestly request the Continuance of your Correspondence, and remain, with the highest Esteem, sir your very humble servant
    